Citation Nr: 1712960	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture (hereinafter a "right ankle disability") from February 17, 2008 to November 28, 2011, to include on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability from November 29, 2011, to include on an extraschedular basis.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Army National Guard of Kansas from January 1995 to August 1998, and served a period of active duty for training from August 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 10 percent evaluation for the Veteran's service-connected right ankle disability.  

The case was initially brought before the Board in November 2013, at which time the Board denied a higher than 10 percent evaluation for the Veteran's service-connected right ankle disability prior to November 29, 2011; and granted a 20 percent evaluation for his right ankle disability from November 29, 2011.  The Veteran appealed the November 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 memorandum decision, the Court vacated the November 2013 Board decision and remanded the matter for further proceedings consistent with the decision.  In July 2015, the case was returned to the Board.  The Board found that entitlement to a TDIU had been raised by the record, was part and parcel of the increased rating claim for the Veteran's right ankle disability, and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board remanded the issues on appeal for further development.  As discussed below, there has not been substantial compliance with the July 2015 remand instructions, so the matter must, in part, be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After the most recent supplemental statement of the case (SSOC) was issued in August 2016, additional VA treatment records were associated with the claims file.  In August 2016, the Veteran submitted a signed waiver of Agency of Original Jurisdiction (AOJ) consideration for evidence received since this SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2016).

While the Veteran was previously represented by the Veterans of Foreign Wars of America regarding her claims, in an August 2015 statement, the Veteran notified VA that VFW was no longer representing her and that she was currently being represented by Disabled American Veterans (DAV).  In June 2016, the Veteran submitted a VA Form 21-22 appointing the DAV.  The Board recognizes this change in representation.

The issues of entitlement to a higher evaluation for a right ankle disability, to include on an extraschedular basis, prior to November 29, 2011 and from November 29, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing and following any substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, to include an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA did not provide the Veteran with a notice letter for her TDIU claim.  However, based on the Veteran's submission of an August 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and additional employment information, the Veteran has indicated her understanding of what is necessary to substantiate her claim.  Notably, neither the Veteran nor her representative has expressed any prejudice due to the lack of notice.  Therefore, the Board finds that any such notice deficiency is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102 (2016).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2008, November 2011, September 2015, and November 2016.  

The VA examinations addressed the current nature and severity of the Veteran's service-connected right ankle disability and posttraumatic stress disorder (PTSD).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

TDIU

The Veteran reports that her service-connected right ankle disability prevents her from securing and following any substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

In addition, as the claim for a higher evaluation for her service-connected right ankle disability was initiated on February 17, 2008, the Board, in its July 2015 remand, found that the Veteran's TDIU claim is part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the relevant appeal period for the Veteran's TDIU claim is from February 17, 2008.

From February 17, 2008 to November 28, 2011, the Veteran has a combined evaluation of 20 percent: status post fracture of the right ankle as 10 percent disabling; and right knee lateral muscle strain associated as 10 percent disabling.  At a 20 percent combined evaluation, the Veteran's service-connected disabilities do not render her eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From November 29, 2011 to September 16, 2015, the Veteran has a combined evaluation of 30 percent: status post fracture of the right ankle as 20 percent disabling; and right knee lateral muscle strain as 10 percent disabling.  At a 30 percent combined evaluation, the Veteran's service-connected disabilities do not render her eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From September 17, 2015, the Veteran has a combined evaluation of 80 percent: PTSD as 70 disabling; status post fracture of the right ankle as 20 percent disabling; and right knee lateral muscle strain as 10 percent disabling.  At a 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

Although, from February 17, 2008 to September 16, 2015, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The July 2015 Board remand did refer the TDIU claim for extraschedular consideration..  In August 2016, the RO, after receiving a recommendation from the Director of Compensation and Pension Service to not grant entitlement to a TDIU on an extraschedular basis, found TDIU was not warranted.  

For the reasons discussed below, the Board finds that throughout the relevant appeal period, the evidence does not indicate that a TDIU on a schedular or extraschedular basis is warranted.  

A careful review of the Veteran's claims file shows that the Veteran has been consistently employed from 2008 to the present in a variety of jobs, including as a restaurant manager, receptionist and office assistant (as part of work study program), police dispatcher, and an immigration services assistant with the Federal Government.  Recently, she reportedly left her job with the Federal Government due to harassment and discrimination concerns and went to work for the Kansas City police department.  She only worked part-time while performing under the work study program while she attended college courses.  Otherwise, the Veteran indicated that she was working full-time.  The evidence shows that the Veteran graduated in December 2015 with a degree in Public Administration.  See August 2015 VA Form 21-8940, August 2015 resume, March 2016 and June 2016 VA treatment records, and November 2016 VA examination report.  

The Board recognizes that the Veteran reportedly left her position as a restaurant manager due to her service-connected right ankle disability; however, the Veteran also explained that she pursued further education in order to obtain a sedentary position.  Notably, the Veteran was able to continue working as a receptionist or office assistant as part of her work study program, albeit part-time.  Therefore, the evidence does not demonstrate that the Veteran's service-connected disabilities prevent her from obtaining all forms of employment.  Rather, the Veteran, realizing the restrictions on her ability to perform duties that required prolonged standing, took the necessary steps to secure less strenuous work.  

In a June 2016 VA memorandum addressing extraschedular consideration, the RO found that the Veteran's ankle pain limited her work to duties performed in an office and excluded running, prolonged standing, and lifting over 50 pounds.  The RO also concluded that the Veteran had demonstrated the ability to maintain substantially gainful employment.  In summary, the RO determined that an extraschedular rating for a TDIU was not recommended. 

As the evidence clearly demonstrates that the Veteran has maintained employment during the relevant appeal period and remains currently employed, the Board finds no basis upon which to find that a TDIU is warranted.  To the extent that the Veteran argues that she was engaging in "marginal employment," her extensive work history, including her duties and responsibilities, disputes such an assertion.  Indeed, according to her August 2015 VA Form 21-8940, the Veteran had earned as much as $40,000 in one year as a restaurant manager.  Furthermore, she reportedly earned $31,944 in the past 12 months and was earning a monthly income of $2,662.00.  The Board concludes that the Veteran's overall employment history constitutes substantially gainful employment, and thus does not warrant a TDIU due her service-connected disabilities throughout the relevant appeal period on a schedular or extraschedular basis.  


ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.  


REMAND

Unfortunately, another remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In the Veteran's appeal of the November 2013 Board decision to the Court, the Veteran objected to the adequacy of the September 2008 VA examination.  In its March 2015 memorandum decision, the Court agreed finding that the September 2008 VA examination report failed to identify whether the Veteran experienced loss of motion or functional loss during flare-ups that were precipitated by prolonged standing and walking.  Concluding that the September 2008 VA examination did not comply with the requirements of Deluca v. v. Brown, 8 Vet. App. 202 (1995) and Mitchell, v. Shinseki, 25 Vet. App. 32 (2011), the Court determined that the Board should have returned that examination as inadequate or explained why such action was not necessary.  In compliance with the Court's instructions, the Board requested a retrospective opinion in September 2015 to address functional loss during the period prior to November 29, 2011.

The Board finds that the September 2015 VA opinion is inadequate.  After reviewing the Veteran's employment history and medical records, the September 2015 VA examiner concluded that it is not likely that the Veteran had additional impairment of her right ankle during the period prior to November 29, 2011.  The examiner based her opinion, in part, on the finding that medical records reviewed from that time period did not mention right ankle pain.  However, December 2009 and July 2010 VA treatment records do reflect that the Veteran complained of daily right ankle pain, wore custom shoes for work, and worked 10 to 11 hours a day on her feet.  Therefore, the Board finds that the September 2015 VA examiner's opinion is inadequate as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458; Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is required to obtain a supplemental VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran's right ankle disability that are not currently of record.  

2.  After completing the above, to the extent possible, obtain a supplemental VA opinion from the September 2015 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should provide a retrospective opinion as to whether it is as likely as not that the Veteran had additional functional impairment of the right ankle after prolonged standing or walking during the period prior to November 29, 2011.  

In providing the above opinion, the examiner should consider the Veteran's complete medical history and lay statements, including reports related to her right ankle documented at her September 2008 VA examination and December 2009 and July 2010 VA clinic visits.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the higher evaluation claims for a right ankle disability, to include on an extraschedular basis.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


